DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Didas on 11, 15 March 2022.1
The application has been amended as follows: 

IN THE CLAIMS:

Claims 3, 16, and 18 have been amended as follows:

In claim 3, line 3, “determined” has been changed to, “generated”.

In claim 3, line 7, “determined” has been changed to, “generated”.



In claim 16, line 23, “determining the second planned trajectories” has been changed to, “determining the plurality of second planned trajectories”.

In claim 18, line 8, “a third control frequency” has been changed to, “a third frequency”.

Allowable Subject Matter
Claims 1 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the vehicle, method, or non-transitory computer-readable medium as recited in claims 1, 8, or 16, wherein (in combination with the other recited elements, steps, and limitations) for example, i) the instructions, when executed by the one or more processors, also configure the vehicle to iteratively generate, or the method further comprises iteratively generating, individual ones of the plurality of first planned trajectories or individual ones of the plurality of second planned trajectories at a control frequency while the vehicle is traversing the environment, particularly as claimed, or ii) the operations comprise determining, iteratively at a first control frequency, the plurality of first planned trajectories comprising planned trajectories along which a vehicle is to travel, and determining, iteratively at a second control frequency, the plurality of second planned trajectories, wherein the vehicle is controlled to implement controls to follow the trajectory of the plurality of second planned trajectories, particularly as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9 and 10 of the Remarks, filed 3 March 2022, with respect to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 In as much as the amendment only addresses formal matters identified by the examiner for the first time after the reply to the final Office action was made, no extension fee is believed to be required.  See MPEP 706.07(f), II., (G).